Case 8:18-cr-00537-EAK-JSS Document 43 Filed 08/13/19 Page 1 of 1 PageID 65



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                   TAMPA DIVISION

                                      CLERK’S MINUTES


                                  The Honorable Julie S. Sneed
                                        Courtroom 11A

                               United States v. Nicholas Bollman
                                     8:18-cr-537-T-17JSS


Date: August 13, 2019                             Court Reporter: Digital
                                                  Interpreter: N/A
Time: 11:03 AM–11:31 AM | Total: 28 mins.         Deputy Clerk: Clara Thompson
Government Counsel                                Defense Counsel
Taylor Stout, AUSA                                Nicole Hardin, AFPD

                                      Change of Plea Hearing
Notice of Essential Elements filed.
Defendant sworn.
Superseding Information and waiver of indictment to be electronically filed by AUSA
immediately following court proceeding.
Waiver of Indictment accepted in open court.
Court advises Defendant of rights and reviews Notice of Essential Elements with Defendant.
Court finds Defendant competent to enter a plea of guilty.
Factual basis, as recited by the Government in court, is established.
Plea of guilty entered by Defendant as to Count One of the Superseding Information.
Court will issue a report and recommendation to the District Judge.
Adjudication of guilt deferred.
Referred to probation for presentence investigation.
Sentencing schedule to be determined.
Bond continued.
